Citation Nr: 9919743	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  92-05 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to March 1990.  
This appeal arises from an August 1991 rating decision of the 
Roanoke, Virginia Regional Office, which denied the veteran's 
claims for service connection for bilateral ankle and knee 
disorders.  In October 1992, the veteran appeared and 
testified at a personal hearing in Washington, D.C., which 
was conducted by N. R. Robin, who is the member of the Board 
of Veterans' Appeals (Board) responsible for making a 
determination in this case.  In March 1993, the Board 
remanded the case to the RO for additional evidentiary 
development.  Subsequently, the veteran relocated, and the 
Washington, D.C., Regional Office (RO) is now handling the 
appeal. 

The Board notes that the issue of service connection for a 
bilateral knee disorder will be the subject of the Remand 
appended to the decision below.  


FINDINGS OF FACT

1.   All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding her 
ankle disorder has been obtained by the RO.

2.  On examination for entry into military service, it was 
noted that the veteran had previously sustained an injury to 
her right ankle in 1972 and her left ankle in 1978; no 
sequelae to the injuries were identified at enlistment.  

3.  Service medical records show the onset of bilateral ankle 
pain and swelling with a provisional diagnosis of 
osteoarthritis of the ankles.

4.  Medical records following service reflect continued 
complaints of pain and swelling of the ankles and a diagnosis 
of degenerative arthritis secondary to ankle trauma prior to 
service.  

5.  The veteran's preexisting bilateral ankle disorder 
increased in severity during service. 


CONCLUSIONS OF LAW

1.  The veteran's bilateral ankle disorder clearly and 
unmistakably existed prior to service, and the presumption of 
soundness on entrance into service is rebutted.  38 C.F.R. 
§ 3.304(b) (1998).

2.  The veteran's preexisting bilateral ankle disorder was 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Medical records dated from April to June 1972 from Henry Ford 
Hospital indicate that the veteran sprained her right ankle 
while playing basketball.  X-rays of the ankle revealed 
possible small avulsion fractures or ossification centers.  A 
follow-up x-ray showed a healing fracture of the right medial 
malleolus.  A short ankle cast was removed in May 1972, 
showing a considerably improved ankle.  It was noted that the 
veteran had minimal tenderness distal to the lateral 
malleolus and a little pain on excessive stress of the 
lateral ligaments.  In June 1972, the veteran had little or 
no complaints, admitting only to occasional aching.  At that 
time, there was full range of motion and no swelling or 
tenderness of the right ankle.  

Medical records dated from March to May 1978 from Holy Cross 
Hospital indicate that the veteran injured her left ankle 
when she slipped and fell.  An x-ray examination revealed a 
questionable fracture and marked swelling of the ankle with 
some widening of the ankle mortise.  The impression in March 
1978 was possible fracture of the ankle and possible 
stretching or incomplete tear of the medial ligament of the 
ankle.  A walking cast was applied.  A May 1978 x-ray report 
revealed irregularities along the margin of the medial 
malleolus, which may have been the result of cortical 
avulsions, and normal appearing ankle mortise and joint 
space.  

Service medical records indicate that on an enlistment 
physical examination in July 1985 the veteran's lower 
extremities were clinically evaluated as normal.  It was 
noted on the examination report that the right ankle had full 
range of motion, was without significant abnormality, and was 
not considered disabling.  On a report of medical history at 
enlistment, the veteran indicated that she had broken her 
left ankle in 1972 and her right ankle in 1978.  In a 
physician's statement on the report of medical history, it 
was noted that the fracture of the right ankle had healed and 
that there was no sequela.  An April 1986 record indicates a 
complaint of swollen ankles for three days.  The veteran 
reported that she usually used ankle supports when running.  
An examination revealed no tenderness on palpation, edema, 
ecchymosis, or discoloration.  There was full active range of 
motion without discomfort, and good sensation and blanching 
to toes.  The pedal pulses were equal.  The assessment 
included a normal ankle examination.  An October 1987 record 
indicates that the veteran was evaluated for rehabilitation 
for osteoarthritis of the ankles.  She complained of constant 
soreness, pain, and swelling of her ankles.  An examination 
revealed point tenderness around the left ankle.  The ranges 
of motion in degrees of her right and left ankles, 
respectively, were as follows:  7 and 10 (dorsiflexion), 40 
and 35 (plantar flexion), 30 and 30 (inversion), and 20 and 
15 (eversion).  A November 1989 record indicates a complaint 
of ankle pain.  On a separation physical examination in 
January 1990, the veteran's lower extremities were clinically 
evaluated as normal.  On a report of medical history at that 
time, the veteran indicated that she had fractured both of 
her ankles prior to service.  

On VA examination in April 1991, there were complaints of 
frequent ankle pain and swelling.  On examination, the ankles 
moved freely with no limitation.  The examiner noted that 
usually the veteran had ankle pain during exercises and that 
there was no history of injury.  (At that time the veteran 
did not report her history of pre-service injury.)  The 
diagnoses included arthritis of both ankles.  The report did 
not indicate whether or not x-rays of the ankles were 
conducted.  

At an October 1992 hearing before the undersigned Member of 
the Board in Washington, D.C., the veteran testified that she 
injured both of her ankles prior to service and that the 
condition of her ankles was excellent after her second injury 
in 1978.  She stated that she resumed the same sports and 
normal activities following the injuries and prior to entry 
into service.  The veteran indicated that after her ankle 
injuries she used ankle supports to prevent further injury, 
which she was not permitted to use in boot camp, and that two 
weeks into boot camp she experienced swelling in her ankles.  
She stated that she did not go to sick call during basic 
training unless her ankle pain was at its worst.  Her first 
duty following basic training was in the galley for about six 
weeks, which entailed being on her feet all of the time, and 
that at her next duty station she worked in an aircraft 
maintenance department where she spent all day on her feet.  
She testified that her ankles were swollen for her entire 
period of service except for the last year and when she was 
in an overweight program.  She maintained that her ankles 
still swelled and that her symptoms were worse than they were 
in service.  

VA outpatient treatment records dated from February 1991 to 
April 1993 were received.  In May 1991, there was a complaint 
of ankle pain on walking and running exercises.  X-rays of 
the ankles revealed no deformity.  The impression was early 
degenerative joint disease.  In March 1992, x-rays of the 
left ankle revealed an old trauma involving the lateral 
malleolus at its inferior posterior aspect, a bone fragment 
of the medial malleolus representing either an accessory 
ossicle or previous trauma, and an os trigonum.  X-rays of 
the right ankle were unremarkable.  A March 1992 orthopedic 
record notes bilateral ossicles around the medial malleoli 
secondary to old trauma.  The veteran was prescribed daily 
medication to relieve symptoms of arthritis and swelling.  A 
September 1992 orthopedic record notes a complaint of 
multiple joint aches and pains.  

On VA examination in May 1993, the veteran complained that 
her ankles would cramp, swell, and then "pop" back.  She 
reported no effusion.  On examination, there was full range 
of motion and strength.  There was no swelling, synovial 
thickening, or effusion of either ankle.  The range of motion 
of both ankles was from 40 degrees of dorsiflexion to 45 
degrees of plantar flexion.  X-rays of the ankles revealed 
minimal degenerative arthritis secondary to trauma that 
existed prior to service.  The diagnosis was minimal 
degenerative arthritis of both ankles.  

On VA examination in September 1997, the veteran reported the 
onset of bilateral ankle pain and swelling in 1986, unrelated 
to any specific injury at that time.  She reported that she 
presently used medication for bilateral ankle pain and that 
she occasionally experienced swelling.  On examination, the 
veteran had a normal gait.  There was no tenderness to 
palpation, or swelling or deformity over the ankles.  The 
range of motion of the right ankle was from 30 degrees of 
dorsiflexion to 30 degrees of plantar flexion, with good 
subtalar motion.  The range of motion of the left ankle was 
from 25 degrees of dorsiflexion to 35 degrees of plantar 
flexion, with good subtalar motion.  The diagnoses were 
persistent bilateral ankle pain and past diagnosis of old 
healed fractures.  Subsequent x-rays of the ankles 
demonstrated no significant osseous, joint, or soft tissue 
abnormality.  

II.  Analysis

Initially, it is noted that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under applicable criteria, service connection will be granted 
if the evidence establishes that an ankle disorder was 
incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto; only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).

In this case, the veteran maintains that she injured her 
ankles prior to service and that her bilateral ankle 
condition was aggravated by service.  The medical records of 
prior right and left ankle injuries in 1972 and 1978 clearly 
and unmistakably establish that an injury or disease existed 
prior to entrance into service.  As such, the presumption of 
soundness upon enlistment is rebutted.  Therefore, the 
question to be answered in the instant case is whether the 
veteran's preexisting bilateral ankle disorder was aggravated 
by service.  After a review of the entire record of evidence, 
the Board finds that the bilateral ankle disorder underwent 
an increase in severity during service.  

The service medical records, in conjunction with private 
hospital records, show that the veteran injured both ankles 
prior to service.  These injuries occurred in 1972 (right 
ankle) and 1978 (left ankle), many years before the veteran 
entered service in 1986.  Records from Henry Ford Hospital 
and Holy Cross Hospital show that the veteran's injuries were 
healing, with only occasional aching in the case of the right 
ankle in 1972.  There is no report or claim of a reinjury of 
either ankle prior to service.  The veteran testified in 1992 
that following her preservice injuries she resumed her usual 
activities and sports and that upon entering service her 
ankles were in excellent condition.  Indeed, the service 
medical records showed that the veteran's ankles were 
evaluated as normal on enlistment and that the right ankle in 
particular was without sequelae and not considered disabling.  
However, within a month of entering service in March 1986, 
there were complaints of ankle pain and swelling.  The 
veteran had testified that she initially encountered ankle 
problems during physical training in boot camp.  Additional 
complaints of constant soreness, pain, and swelling were made 
in October 1987.  In November 1989, the veteran yet again 
complained of ankle pain.  

Although her ankles were clinically evaluated as normal at 
her discharge from service, the veteran's complaints of ankle 
pain were repeated during a VA examination conducted in April 
1991, in association with the present claim for service 
connection.  The diagnosis at that time--apparently without 
the benefit of x-ray studies--was arthritis of the ankles, 
bilaterally.  The veteran's ankle complaints continued, as 
shown in a VA outpatient record dated in May 1991.  VA x-ray 
records in March 1992 revealed bilateral arthritis secondary 
to old trauma, and the veteran was prescribed daily 
medication to relieve the symptoms associated with her 
arthritis.  The veteran complained of joint aches and pains 
again in a September 1992 VA outpatient record.  She 
testified in October 1992 that her ankle symptoms had 
worsened since service.  VA examination reports in 1993 and 
1997 reflect continued complaints of ankle pain and swelling.  
Although ankle x-rays in the 1997 examination failed to show 
any significant abnormality, the x-rays in the 1993 
examination reportedly revealed minimal degenerative 
arthritis secondary to trauma prior to service.  

In reviewing the entire evidence of record, the Board has 
noted that the veteran's ankles were normal at discharge from 
service and that x-rays failed to show evidence of arthritis 
on the most recent VA examination.  Notwithstanding these 
facts, the medical evidence undeniably shows that the veteran 
did not experience ankle problems for many years following 
her injuries and prior to service but that once in service 
her ankles became symptomatic, persisting to the most recent 
VA examination on which pain and decreased range of motion 
were noted.  When, after consideration of all the evidence of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  Therefore, the Board 
concludes that the veteran's bilateral ankle disorder 
underwent an increase in severity during service and that her 
claim is granted based on aggravation of a preservice 
disability.  


ORDER

Entitlement to service connection for a bilateral ankle 
disorder is granted.


REMAND

In the March 1993 remand, the Board directed that the veteran 
undergo a VA examination in orthopedics to determine the 
nature and extent of any knee disability.  Subsequently, the 
veteran was examined in May 1993 and September 1997.  On the 
1993 VA examination, there was diffuse tenderness in both 
knees; the range of motion of both knees was from 0 degrees 
of extension to 130 degrees of flexion; and x-rays of the 
knees were normal.  The diagnosis was normal knees.  On the 
1997 VA examination, the veteran claimed tenderness to 
palpation over the anterior medial and lateral aspects of 
both knees; the range of motion of both knees was from 0 
degrees of extension to 105 degrees of flexion; and x-rays of 
the knees again revealed no abnormality.  The diagnoses were 
persistent bilateral knee pain and past diagnosis of 
arthritis.  It appears that there is still ambiguity over 
whether or not the veteran has a knee disability and if so, 
the extent thereof.  The Board notes, too, that in service 
the veteran was diagnosed with patellar femoral syndrome in 
1986 and bilateral chondromalacia of the patella, albeit 
provisionally, in 1987.  Another VA examination is in order 
so that an etiological basis for the veteran's persistent 
knee pain and decreased range of motion may be identified. 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where she has received recent treatment 
for her knees.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
recent records of treatment relating to 
the veteran's knees, which have not 
already been obtained.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics 
in order to determine the nature and 
extent of any present disability of the 
knees.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  All indicated special tests 
and studies should be conducted, to 
include x-rays.  The examiner should 
provide an opinion for the record as to 
whether it was at least as likely as not 
that any present knee disability is 
etiologically related to the notations of 
knee disorders in service.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim and, if the decision 
remains adverse to the veteran, provide 
her and her representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

